18‐798 
United States v. Galitsa 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                                      

                                SUMMARY ORDER 
                                                      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.  
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 22nd day of March, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   GERARD E. LYNCH, 
                            Circuit Judges, 
                   LAWRENCE J. VILARDO,* 
                            District Judge. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                    
                   Appellee, 
 
                   ‐v.‐                                                 18‐798 
                                                                   
THIODORE IGOROVICH GALITSA, AKA 
KRES KORNIK, AKA FYODOR GALITSA‐
IGOROVICH, AKA TIODORE GALITSA, AKA 

 Judge Lawrence J. Vilardo, United States District Court for the Western District of New York, sitting by 
*

designation. 
FEDOR GALITSA, AKA FYODOR HALISTA, 
                   Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLEE:                                  MICHAEL K. KROUSE, Assistant 
                                               United States Attorney (Daniel B. 
                                               Tehrani, Assistant United States 
                                               Attorney, on the brief), for Geoffrey 
                                               S. Berman, United States Attorney 
                                               for the Southern District of New 
                                               York, New York, NY. 
 
FOR DEFENDANT‐APPELLANT:                       ALLEGRA GLASHAUSSER, Federal 
                                               Defenders of New York, Inc., New 
                                               York, NY. 
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (Caproni, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 
          
         Thiodore Galitsa appeals from a judgment from the Southern District of 
New York (Caproni, J.) convicting him of illegal reentry and making false 
statements following a jury trial.  On appeal, he challenges [i] several evidentiary 
rulings admitting his prior acts, criminal charges, and convictions, as well as [ii] 
the language used to cross‐examine him about those incidents.  We assume the 
parties’ familiarity with the underlying facts, the procedural history of the case, 
and the issues on appeal. 
          
         Courts have broad discretion over the admissibility of evidence and the 
scope of cross‐examination, and such decisions are reviewed for abuse of 
discretion.  United States v. Khalil, 214 F.3d 111, 122 (2d Cir. 2000).  If an 
objection is preserved, we review for harmless error, considering “(1) the overall 
strength of the prosecutor’s case; (2) the prosecutor’s conduct with respect to the 
improperly admitted evidence; (3) the importance of the wrongly admitted 

                                         2
testimony; and (4) whether such evidence was cumulative of other properly 
admitted evidence.”  United States v. Gomez, 617 F.3d 88, 95 (2d Cir. 2010) 
(quoting United States v. Kaplan, 490 F.3d 110, 123 (2d Cir. 2007)).  “Where the 
erroneously admitted evidence goes to the heart of the case against the 
defendant, and the other evidence against the defendant is weak, we cannot 
conclude that the evidence was unimportant or was not a substantial factor in the 
jury’s verdict.”  Id. (quoting United States v. Rigas, 490 F.3d 208, 222 (2d Cir. 
2007)).  We will reverse only if an error affected “substantial rights.”  
Fed.R.Crim.P. 52(a).   
        
       Galitsa contends that the government’s inadvertent reference to Galitsa’s 
prior arrests, rather than to his prior conduct, was error not rectified by the 
court’s curative instruction and in fact compounded by the decision to allow 
inquiry into Galitsa’s prior charges and convictions.  However, unless there is an 
“overwhelming probability that the jury will be unable to follow the courtʹs 
instructions and the evidence is devastating to the defense,” we generally 
“presume that juries follow limiting instructions.”  Gomez, 617 F.3d at 96 
(quoting United States v. Becker, 502 F.3d 122, 130 (2d Cir. 2007)).  The jury was 
instructed that an arrest is not evidence of conduct, references to Galitsa’s arrests 
should be disregarded, and no inferences should be drawn against him based on 
those arrests.  We have no reason to believe the jury was unable to follow the 
court’s instruction. 
        
       Galitsa also contests the district court’s decision to allow testimony 
concerning a 2014 forgery charge that was ultimately dismissed, a 2015 
conviction for petit larceny, and a 1997 conviction for burglary.  The district 
court’s evidentiary rulings may well have been error.  But the government 
introduced what the district court aptly characterized as “a veritable avalanche 
of evidence” against Galitsa that rendered any error harmless.  App’x 125.  
Galitsa’s defense was that the federal officers responsible for deporting him freed 
him at the airport instead of ensuring he boarded a plane bound for Ukraine.  
The district court summarized what the jury would have been required to do to 
accept this story: 
        
              discredit the testimony of ICE agents who testified to the procedures 
              followed in removing Mr. Galitsa, contemporaneous notes taken by 
              the ICE agents, and ICE records bearing Mr. Galitsa’s fingerprints 

                                          3
            that confirmed his removal, passenger manifests and Ukranian 
            border records confirming that Mr. Galitsa was on the plane to 
            Ukraine and arrived in Kiev, and bank records showing that Mr. 
            Galitsa’s bank card was used in Kiev on the day his flight arrived in 
            Ukraine and that appeared to track Mr. Galitsa’s movements as he 
            moved around Eastern Europe before returning to the United States. 

Id.  So although the purported errors arguably go to the lynchpin of Galitsa’s 
defense—his credibility—the evidence supporting guilt is compelling.  In any 
event, the evidence Galitsa challenges is cumulative of other evidence 
impeaching his character for truthfulness, including false tax returns he allegedly 
created to corroborate his claim that he lived in the United States in 2011 and 
2012.  Even in combination, the purported evidentiary errors were harmless and 
do not require vacatur of the conviction. 
 
       We have considered the Appellant’s remaining arguments and find them 
to be without merit.  The judgment of the district court is AFFIRMED. 
        
                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                         4